Maxwell, J.
The McCormick Harvesting Machine Co. brought an action by attachment against Robert Horner, and caused the writ to be placed in Callender’s hands, who, as constable, levied said writ on “one dapple-gray stallion, (Norman,) six years old, weight sixteen hundred pounds.” William Horner thereupon brought an action of replévin, and obtained possession of the property, and on the trial a jury was waived, the cause tried to the court, and judgment rendered in favor of Horner.
The testimony shows that the defendant in error is a son *688of Robert Horner and Mary J. Horner, and that about the time of bringing this action he was twenty-two years-of age. The testimony also shows that he received the-horse as a present from his mother. The mother testifies-that the son had been the owner of two colts which had been sold on the father’s account. On cross-examination, she testifies:
Q,. These colts were sold on the Coan chattel mortgage,, were they not?
A. Yes, sir; they were sold the same day, but not under-the mortgage.
Q,. Where did you get this stallion ?
A. I got him of Mr. Rogen, after the chattel-mortgage-sale.
Q,. How long after the foreclosure of the Coan chattel mortgage did you buy him ?
' A. About two weeks.
Q,. Had you got the personal property from Mr. Coam at this time ?
A. No, sir.
Q. How much did you pay Rogen for the horse ?
A. I cannot exactly tell; Rogen was owing us some. I guess I gave him about $400 besides the debt he owed us„
Q,. How long had he owed you folks this claim before-you bought the horse ?
A. Not a great length of time; I cannot exactly say.
Q,. Would it be a year or more ?
A No, sir; it was only a short time.
Q,. Where did you get the $400 which you paid Mr. Rogen for the horse ?
A. I worked hard for it. I sold potatoes, and everything that I could sell off the place.
This testimony is not denied, and it fails to show that the property of Robert Plorner was used to pay for the-horse. A jury might, perhaps, infer that such was the case for a part of the consideration; but the proof fails to *689reach that degree of certainty that will justify a reviewing court in reversing the judgment on that ground. The horse in question was not liable, therefore, for the debts of Robert Horner, and the judgment must be affirmed.
Judgment affirmed.
The other Judges concur.